Title: Asher Robbins to James Madison, 15 March 1832
From: Robbins, Asher
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Senate Chamber
                                
                                 15 Mar. 1832
                            
                        
                        Mr. Robbins sends the copy, inclosed herewith, of his Speech, in token of his high respects, &
                            grateful regards for Mr. Madison.
                        
                            
                                
                            
                        
                    